1 So. 3d 383 (2009)
Eliezer BARRIENTOS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-2693.
District Court of Appeal of Florida, Fourth District.
February 4, 2009.
Eliezer Barrientos, Bushnell, pro se.
Bill McCollum, Attorney General, Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 825 So. 2d 1065.
PER CURIAM.
Eliezer Barrientos appeals an order denying his motion to correct an illegal sentence. We reverse and remand the matter to the trial court. We instruct the trial court to strike the three-year mandatory minimum portion of Barrientos' thirty-year habitual offender prison sentence. See Fillmore v. State, 970 So. 2d 452 (Fla. 4th DCA 2007); Banks v. State, 949 So. 2d 353 (Fla. 4th DCA 2007). Barrientos need not be present when the trial court corrects the sentence. See Irons v. State, 851 So. 2d 798 (Fla. 2d DCA 2003).
POLEN, STEVENSON and TAYLOR, JJ., concur.